Exhibit 10.53

SETTLEMENT AGREEMENT

This agreement (“Settlement Agreement”) is made and entered into as of the 23rd
day of November 2011, by and between the Horizon Entities (as defined herein)
and the Settling Claimants (as defined herein) to resolve claims, as set forth
more fully herein, that the Settling Claimants may have against the Horizon
Entities. The Horizon Entities and the Settling Claimants collectively
constitute the “Parties” to the Settlement Agreement.

WHEREAS, various shippers filed class actions against the Horizon Entities that
were consolidated under the caption In re Puerto Rico Cabotage Antitrust
Litigation, MDL 1960 (the “Class Action”), in the United States District Court
for the District of Puerto Rico (the “Court”);

WHEREAS, the Horizon Entities settled the Class Action and the Court certified a
Settlement Class, but the Settling Claimants opted out of the Settlement Class
to reserve their rights to pursue claims against the Horizon Entities alleging
violations of the antitrust laws with respect to Puerto Rican Cabotage;

WHEREAS, the Settling Claimants have indicated an intention to pursue claims
against the Horizon Entities, and the Horizon Entities would assert a number of
defenses to any claims asserted against them by the Settling Claimants;

WHEREAS, the Horizon Entities and the Settling Claimants have agreed to the
terms of this Settlement Agreement, including the Exhibits thereto, to resolve
and release claims as set forth more fully herein; and

WHEREAS, the Horizon Entities and the Settling Claimants agree that this
Settlement Agreement shall not be deemed or construed to be an admission or
evidence of the truth of any of the claims or allegations that the Settling
Claimants might have made against the Horizon Entities;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed by and among the undersigned, on behalf of the
Horizon Entities and the Settling Claimants, that the Settling Claimants shall
release the Horizon Parties Subject to Release (as defined herein) from the
Horizon Claims Subject to Release (as defined in paragraph 5) in exchange for
the Consideration set forth herein, on the following terms and conditions.

1. Definitions. The following terms shall have the following meanings for
purposes of this Settlement Agreement:

1.1 “Antitrust Laws” means any and all federal, state, local, or foreign
antitrust, unfair competition, unfair practices, trade practices, consumer
protection, fraud protection, price discrimination, unitary pricing, RICO, or
similar laws, including without limitation, the Sherman Act, 15 U.S.C. §1 el
seq., and the antitrust law of Puerto Rico, P.R. Laws Ann. tit. 10 §258.

1.2 “Cabotage” means shipping services provided in the noncontiguous ocean trade
between the continental United States and Alaska, Hawaii, and U.S. territories
and commonwealths, including Puerto Rico, and between any of them.

1.3 “Counsel for Settling Claimants” means the undersigned law firms
representing the Settling Claimants.

1.4 “Effective Date” means the date upon which counsel for all of the Parties
have signed this Settlement Agreement.

1.5 “Horizon Entities” means Horizon Lines, Inc., Horizon Lines, LLC, Horizon
Logistics Holdings, LLC, Horizon Logistics, LLC and Horizon Lines of Puerto
Rico, Inc.

1.6 “Horizon Parties Subject to Release” means the Horizon Entities and all
present and former direct and indirect parents, subsidiaries, divisions,
affiliates or associates (including, but not limited to, as defined in SEC Rule
12b-2 promulgated pursuant to the Securities Exchange Act of 1934) of the
Horizon Entities and all present and former stockholders, officers, directors,
members, equity owners in any form, employees (except R. Kevin Gill, Gregory
Glova, and Gabriel Serra), and legal representatives of any of the foregoing
entities (with respect to any conduct of any of those entities); and the
predecessors, heirs, executors, administrators, successors and assigns of any of
the foregoing persons or entities. With respect to any natural person who was
employed by any of the Horizon Entities, such person shall be a Party Subject to
Release only with respect to any act or conduct that occurred while that person
was acting as an officer, director, member, employee, or legal representative of
an Horizon Entity.

 

2



--------------------------------------------------------------------------------

1.7 “Jenner & Block Claimants” means those clients of Jenner & Block identified
in Exhibit 1.

1.8 “Kenny Nachwalter Claimants” means those clients of Kenny Nachwalter
identified in Exhibit 2.

1.9 “Nexsen Pruet Claimants” means those clients of Nexsen Pruet identified in
Exhibit 3.

1.10 “Puerto Rican Cabotage” means shipping services provided in the
noncontiguous ocean trade between the United States and Puerto Rico.

1.11 “Releasing Party” means any Settling Claimant, on its own behalf and on
behalf of its present and former officers, directors, stockholders, agents,
employees, legal representatives, trustees, parents, associates, controlled
affiliates, subsidiaries, partners, heirs, executors, administrators,
purchasers, predecessors, successors and assigns, to the extent that they could
bring a claim on behalf of a Settling Claimant.

1.12 “Settlement” means the settlement set forth herein.

1.13 “Settling Claimants” means all of the persons and entities that Counsel for
the Settling Claimants requested be excluded from the Settlement Class in the
Class Action, as set forth in Exhibits 1-3.

1.14 “United States” means the fifty states of the United States, the District
of Columbia, the Commonwealth of Puerto Rico and any other United States
territories.

2. Effectiveness of the Settlement Agreement. This Settlement Agreement shall
become effective on the Effective Date.

3. Consideration. Subject to the provisions hereof, and in full, complete and
final settlement of the Horizon Claims Subject to Release, as defined in
paragraph 5, of the Settling Claimants with respect to the Horizon Parties
Subject to Release, the Horizon Entities agree to pay by wire transfers,
pursuant to instructions provided to counsel for the Horizon Entities by Counsel
for Settling Claimants, the amount of $13,750,000 (the “Settlement Amount”) as
follows:

 

  a. The Horizon Entities shall pay $5,750,000 within 10 business days after the
Effective Date to Counsel for Settling Claimants.

 

3



--------------------------------------------------------------------------------

  b. The Horizon Entities shall pay $4,000,000 on or before June 30, 2012, to
Counsel for the Settling Claimants.

 

  c. The Horizon Entities shall pay $4,000,000 on or before December 24, 2012,
to Counsel for the Settling Claimants.

The Horizon Entities shall make the above payments to counsel for the Jenner &
Block Claimants, counsel for the Kenny Nachwalter Claimants, and counsel for the
Nexsen Pruet Claimants in the amounts as set forth in the confidential side
letter from those counsel to counsel for the Horizon Entities, dated
November 23, 2011, which letter is incorporated by reference into this
Settlement Agreement. Counsel for the Settling Claimants shall be solely
responsible for distributing the Settlement Amount to their respective clients
in such amounts and in such manner as they determine in their sole discretion,
and the Horizon Parties Subject to Release shall have no say in the allocation
of these funds by Counsel for Settling Claimants. The Horizon Parties Subject to
Release shall have no responsibility for the allocation or distribution of the
Settlement Amount among the Settling Claimants and shall have no financial
obligations to the Settling Claimants under this Settlement other than to make
the payments specified in this paragraph.

4. Expenses and Attorneys’ Fees. The Parties agree to bear their own costs and
attorneys’ fees.

5. Conditional Release as to the Horizon Parties Subject to Release. The Release
of the Horizon Parties Subject to Release shall be conditional upon full payment
of the Settlement Amount consistent with the payment schedule set forth in
paragraph 3. Absent full and timely payment of each installment pursuant to
paragraph 3, there shall be no release of the Horizon Parties Subject to
Release. If full payment is made consistent with the schedule in paragraph 3,
Settling Claimants, as Releasing Parties, release and forever discharge the
Horizon

 

4



--------------------------------------------------------------------------------

Parties Subject to Release from all manner of claims, demands, actions, suits,
causes of action, counterclaims, affirmative defenses, or rights of set off,
damages whenever incurred, liabilities of any nature whatsoever, including
costs, expenses, penalties and attorneys’ fees, known or unknown, derivative or
direct, suspected or unsuspected, accrued or non-accrued, asserted or unasserted
in law or equity (including, without limitation, claims which have been asserted
or could have been asserted in any litigation against the Horizon Parties
Subject to Release arising out of the matters relating to Cabotage) that any
Releasing Party now has, ever had, or may have had as of the date of this
Settlement Agreement, whether directly, representatively, derivatively or in any
other capacity, based on purchases of Cabotage or relating in any way to the
supplying, pricing, or distribution of Cabotage (hereinafter the “Horizon Claims
Subject to Release”); provided, however, that this conditional release does not
release claims set forth in paragraph 7.

Between the Effective Date and June 30, 2012 (or December 24, 2012, if the
June 30, 2012, payment is timely made by the Horizon Entities), the Settling
Claimants covenant not to file, sue, or otherwise assert Horizon Claims Subject
to Release against the Horizon Parties Subject to Release. Likewise, any and all
statutes of limitation, statutes of repose, other time-related defenses, whether
at law or in equity (including, but not limited to the doctrines of waiver,
laches, acquiescence, and estoppel) that are or may be applicable to the Horizon
Claims Subject to Release against the Horizon Parties Subject to Release that
have not already run by the Effective Date of this Agreement are tolled from the
Effective Date through June 30, 2012 (or December 24, 2012, if the June 30, 2012
payment is timely made by the Horizon Entities). Upon full and final payment of
the Settlement Amount in accordance with the schedule in paragraph 3, the Claims
against the Horizon Parties Subject to Release will be deemed fully released. In
the event the Horizon Entities fail to pay the Settlement Amount in accordance
with

 

5



--------------------------------------------------------------------------------

the schedule in paragraph 3, the conditional release contained herein will be of
no force and effect, and Settling Claimants will be free to file suit or
otherwise assert the Horizon Claims Subject to Release against the Horizon
Parties Subject to Release. In any such subsequent action, any amounts already
paid by the Horizon Entities to the Settling Claimants under paragraph 3 may be
set off by the Horizon Parties Subject to Release against any monetary judgment
rendered against the Horizon Parties Subject to Release.

6. Waiver of Release Limitations. Subject to the conditions set forth in
paragraph 5 and the reservations in paragraph 7, to the extent permitted by law,
each Settling Claimant shall also be deemed to have expressly waived, released
and forever discharged any and all defenses, provisions, rights and benefits
that may be available under:

 

  a. Section 1542 of the California Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;

and/or,

 

  b. Any law in any of the United States that is similar, comparable or
equivalent to Section 1542 of the California Civil Code (each a “Comparable
Law”).

With respect to the Horizon Claims Subject to Release, each Settling Claimant
hereby: (i) assumes all risks for claims heretofore and hereafter arising,
whether known or unknown, suspected or unsuspected, contingent or
non-contingent; (ii) releases and forever discharges such claims consistent with
paragraph 5 as part of the Horizon Claims Subject to Release; and
(iii) expressly and irrevocably waives any rights he, she or it may have under
Section 1542 of the California Civil Code and any Comparable Law.

 

6



--------------------------------------------------------------------------------

7. Reservation of Claims. Pursuant to this Settlement Agreement and paragraph 5
above, each Settling Claimant settles and releases only the Horizon Parties
Subject to Release, and the Parties do not intend this Settlement Agreement, or
any part hereof or any other aspect of the Settlement, to release or otherwise
affect in any way any claims or rights any Settling Claimant has or may have
against any non-settling entity or person whatsoever, including, but not limited
to, any other Cabotage carrier or its present or former parents, affiliates,
subsidiaries, officers, directors, or employees, other than the Horizon Parties
Subject to Release. Non-settling entities or persons shall remain jointly and
severally liable for the total volume of commerce affected by the conspiracy,
including the volume directly attributable to the Horizon Entities, arising from
any alleged combination and conspiracy relating to Cabotage, including, but not
limited to, any alleged damage or responsibility for any of the acts of the
Horizon Parties Subject to Release. In the event that any Settling Claimant
files an antitrust claim against any non-settling entity or person, such claim
shall be brought under federal law and not under the laws of any state,
commonwealth, or U.S. territory. In addition, this Settlement Agreement shall
not limit in any way any claims the Horizon Entities may have against any
Settling Claimant relating to accounts receivable, contract obligations, or
claims and defenses in existing litigation or bankruptcy proceedings. In
addition, this Settlement Agreement shall not limit in any way any claims that
any of the Settling Claimants may have against the Horizon Entities relating to
claims based on breach of contract, breach of warranty, or damage to goods,
personal injury or bankruptcy proceeding, that do not involve any claims under
the Antitrust Laws.

 

7



--------------------------------------------------------------------------------

8. Enforcement of Settlement Agreement and Releases. Subject to paragraphs 5 and
6, from and after the full satisfaction by the Horizon Entities of all the
payments required under paragraph 3, this Settlement Agreement may be pleaded as
a full and complete defense to any claim, action, suit or other proceeding that
has been or may be instituted, prosecuted or attempted by Settling Claimants
with respect to any of the Horizon Claims Subject to Release. The Parties agree
that for any such proceeding, any court of competent jurisdiction may enter an
injunction restraining prosecution of such proceeding. The Parties further agree
that this Settlement Agreement may be pleaded as necessary for the purpose of
enforcing the Settlement Agreement.

9. Consent to Jurisdiction. Any controversy, claim, or dispute arising out of,
relating to, or in connection with this Settlement Agreement shall be brought in
the United States District Court for the Western District of North Carolina.

10. Cooperation Agreement. The Horizon Entities will cooperate with Counsel for
Settling Claimants with respect to Puerto Rican Cabotage as set forth in this
paragraph.

 

  a.

Promptly, but no later than thirty (30) business days following the Effective
Date of the Settlement Agreement, the Horizon Entities will begin producing to
Counsel for Settling Claimants non-privileged documents that have been seized
by, or produced (or compiled for production) to, the U.S. Department of Justice
relating to Puerto Rican Cabotage. The documents will be made available to
Counsel for Settling Claimants at a time and in a manner reasonably agreeable to
them, and documents stored or maintained in electronic format shall be produced
in

 

8



--------------------------------------------------------------------------------

  electronic format. The production of such documents will be subject to a
confidentiality agreement and contractual or statutory confidentiality
limitations on disclosure. The Horizon Entities agree to produce a person(s)
sufficiently qualified to authenticate company documents, including electronic
data, as business records of the Horizon Entities (or their predecessors) as may
reasonably be requested by Counsel for Settling Claimants.

 

  b. Promptly, but no later than fifteen (15) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities will produce to
Counsel for the Settling Claimants transactional data regarding shipments by the
Horizon Entities (and their predecessors) of cargo in Puerto Rican Cabotage from
January 1, 1998, through the Effective Date, to the extent that such information
is reasonably available to the Horizon Entities. Documents and data stored in
electronic format shall be produced in electronic format. For purposes of this
paragraph, transactional data shall include data fields that reflect or refer to
the actual amounts that the Horizon Entities (and their predecessors) charged
their customers for Puerto Rican Cabotage, including, without limitation, unit
rates, total price, volume, size and type of container, cargo type, origin and
destination points and ports, all surcharges or accessorials, and all other
charges, set forth by customer and by transaction, to the extent maintained in
the ordinary course of business by the Horizon Entities (or their predecessors).
The production of such transactional data will be subject to a confidentiality
agreement and contractual or statutory confidentiality limitations on
disclosure.

 

9



--------------------------------------------------------------------------------

  c. Promptly, but no later than fifteen (15) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities will produce to
Counsel for the Settling Claimants documents reflecting, referring to, or
itemizing the Horizon Entities’ (and their predecessors’) costs and capacity in
Puerto Rican Cabotage, from January 1, 1998, through the Effective Date,
including actual costs underlying each surcharge or accessorial fee, to the
extent such information is reasonably available to the Horizon Entities. The
production of such documents will be subject to a confidentiality agreement and
contractual or statutory confidentiality limitations on disclosure.

 

  d. Promptly, but no later than fifteen (15) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities will produce to
Counsel for the Settling Claimants financial statements reflecting the Horizon
Entities’ (and their predecessors’) profit and loss performance in Puerto Rican
Cabotage from January 1, 1998, through the Effective Date, to the extent such
information is reasonably available to the Horizon Entities. Such reports shall
be provided by month, quarter, or year and shall report units and surcharge
information, to the extent such information is reasonably available to the
Horizon Entities. The production of such documents will be subject to a
confidentiality agreement and contractual or statutory confidentiality
limitations on disclosure.

 

10



--------------------------------------------------------------------------------

  e. Promptly, but no later than thirty (30) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities will use all
reasonable efforts to make their current officers or employees available for
interviews, depositions, declarations/affidavits, and trial testimony regarding
Puerto Rican Cabotage, as may reasonably be requested by Counsel for Settling
Claimants. Promptly, but no later than forty (40) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities will use all
reasonable efforts to make their former officers or employees available for
interviews, depositions, declarations/affidavits, and trial testimony regarding
Puerto Rican Cabotage, as may reasonably be requested by Counsel for Settling
Claimants.

 

  f. The Parties agree that counsel for the Horizon Entities may be present at
any depositions, trial testimony, and interviews of current or former officers
or employees of one of the Horizon Entities that they make available.

 

  g. Promptly, but no later than thirty (30) business days following the
Effective Date of the Settlement Agreement, the Horizon Entities agree to make
their counsel available upon reasonable request to meet with Counsel for
Settling Claimants to provide information, related to Puerto Rican Cabotage,
concerning documents, witnesses, and events not covered by any privilege, work
product, or other protection. The production of such information will be subject
to a confidentiality agreement and contractual or statutory confidentiality
limitations on disclosure.

 

11



--------------------------------------------------------------------------------

  h. Counsel for Settling Claimants agree that they will not assert that the
Horizon Entities have waived any attorney-client privilege, work-product
immunity, or any other privilege or protection, with respect to documents or
information provided to, or identified to, them pursuant to the Settlement
Agreement.

 

  i. The obligations of the Horizon Entities to provide cooperation pursuant to
this paragraph shall continue for as long as Settling Claimants are litigating
claims related to Puerto Rican Cabotage against entities not Parties to this
Settlement Agreement.

 

  j. The Settling Claimants shall not be responsible for any attorneys’ fees and
costs that the Horizon Entities incur in complying with this paragraph and all
of its subparts.

 

  k. The Horizon Entities will produce such other documents and data relating to
Puerto Rican Cabotage (or Settling Claimants’ antitrust claims relating thereto)
that Counsel for Settling Claimants may reasonably request. The production of
such documents and/or data will be subject to a confidentiality agreement and
contractual or statutory confidentiality limitations on disclosure. In the event
that the Horizon Entities do not produce documents, data, and/or witnesses
requested by Settling Claimants, Settling Claimants may seek such documents,
data, and/or witnesses from the Horizon Entities by way of third-party
subpoena(s) pursuant to the Federal Rules of Civil Procedure, and the Horizon
Entities may object to any such subpoena(s).

 

12



--------------------------------------------------------------------------------

Notwithstanding anything in this paragraph 10, the Parties understand that
cooperation of individuals shall be subject to their individual rights and
obligations. The refusal of any individual to agree to make himself or herself
available for interviews, depositions, declarations/affidavits or trial
testimony shall not constitute a breach of the Horizon Entities’ obligations
under this Settlement Agreement, provided that the Horizon Entities have
exercised reasonable efforts as set forth in this paragraph.

11. Binding Effect. This Settlement Agreement shall be binding upon, and inure
to the benefit of, the successors and assigns of the Parties hereto. Without
limiting the generality of the foregoing, each covenant and agreement made
herein on behalf of Settling Claimants shall be binding upon all Settling
Claimants.

12. Authorization to Enter into Settlement Agreement. The undersigned counsel
for the Horizon Entities covenant and represent that they are fully authorized
to enter into and to execute this Settlement Agreement on behalf of the Horizon
Entities. Counsel for the Settling Claimants covenant and represent that they
are fully authorized by each of the Settling Claimants to conduct settlement
negotiations with counsel for the Horizon Entities and to enter into and execute
this Settlement Agreement on behalf of each of the Settling Claimants.

13. Notices. All required notices to the Parties to this Settlement Agreement
shall be in writing. Each such notice shall be given either by (a) hand
delivery; or (b) an overnight express delivery service and shall be addressed,
if directed to Counsel for Settling Claimants or counsel for the Horizon
Entities, to the addresses set forth on the signature pages hereof, or such
other address as any of them may subsequently provide, pursuant to notice in the
manner described in this paragraph.

 

13



--------------------------------------------------------------------------------

14. No Admission. Whether or not the Settlement Agreement becomes effective or
is terminated, neither this Settlement Agreement nor its contents and exhibits,
nor the associated statements, negotiations, documents and discussions, may be
deemed or construed to be an admission or evidence of any violation by any of
the Horizon Parties Subject to Release of any statute or law, or of any
liability or wrongdoing, or of the truth of any of claims or allegations or any
other pleading, and evidence thereof shall not be discoverable or used, directly
or indirectly, in any way against any of the Horizon Parties Subject to Release.

15. Intended Beneficiaries. No provision of this Settlement Agreement shall
provide any rights to, or be enforceable by, any person or entity not a Settling
Claimant or a Horizon Party Subject to Release. Absent court order or written
agreement of the Parties hereto, no Settling Claimant or its Counsel may assign
or otherwise convey any right to participate in or enforce any provision of this
Settlement Agreement.

16. No Conflict Intended; Headings. Any inconsistency between this Settlement
Agreement and the exhibits attached hereto shall be resolved in favor of this
Settlement Agreement. The headings used in this Settlement Agreement are
intended for the convenience of the reader only and shall not affect the meaning
or interpretation of this Settlement Agreement.

17. No Party Is the Drafter. No Party or signatory shall be considered the
drafter of this Settlement Agreement for the purpose of any statute, case law or
rule of interpretation or construction that would or might cause any provision
to be construed against the drafter.

 

14



--------------------------------------------------------------------------------

18. Confidentiality. Unless the Parties consent or unless a court so orders, the
Parties agree that neither the Settling Claimants (including Counsel for
Settling Claimants) nor the Horizon Entities will disclose the terms of this
Settlement Agreement. Nothing in this Settlement Agreement shall prohibit the
Parties hereto from making a disclosure as required by federal or state
securities laws or as otherwise necessary to conduct business (e.g., disclosure
to counsel, accountants, lenders, etc.).

19. Choice of Law. All terms of this Settlement Agreement and the exhibits
attached hereto shall be governed by and interpreted according to the
substantive laws of the State of New York without regard to its choice of law or
conflict of laws principles.

20. Amendment; Waiver. This Settlement Agreement shall not be modified in any
respect except by a writing executed by all the Parties hereto, and the waiver
of any rights conferred hereunder shall be effective only if made by written
instrument of the waiving Party. The waiver by any Party of any breach of this
Settlement Agreement shall not be deemed or construed as a waiver of any other
breach, whether prior to, subsequent to or contemporaneous with, this Settlement
Agreement.

21. Execution in Counterparts. This Settlement Agreement may be executed in
counterparts. Scanned signatures shall be considered valid signatures made on
the date transmitted.

22. Integrated Agreement. This Settlement Agreement contains an entire,
complete, and integrated statement of each and every term and provision agreed
to by and among the Parties hereto, and it is not subject to any condition not
provided for herein.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, through their authorized
representatives, have agreed and entered into this Settlement Agreement as of
the date first written above.

ON BEHALF OF THE SETTLING CLAIMANTS:

 

  KENNY NACHWALTER, P.A.     JENNER & BLOCK LLP   By:  

/s/ William J. Blechman

    By:  

/s/ John F. Kinney

    William J. Blechman       John F. Kinney     201 South Biscayne Blvd.      
353 N. Clark Street     Suite 1100       Chicago, Illinois 60654-3456     Miami,
Florida 33131-4327       Tel: (312) 923-2807     Tel: (305) 373-1000       Fax:
(312) 923-2907     Fax: (305) 372-1861       jkinney@jenner.com    
wblechman@kennynachwalter.com         Counsel for the Kenny Nachwalter Claimants
as set forth in Ex. 2     Counsel for the Jenner & Block Claimants as set forth
in Ex. 1   Date:   November 23, 2011     Date:   November 23, 2011   NEXSEN
PRUET, LLC         By:  

/s/ David C. Eddy

          David C. Eddy           1230 Main Street           Columbia, South
Carolina 29202           Tel: (803) 253-8267           Fax: (803) 253-8277      
    deddy@nexsenpruet.com         Counsel for the Nexsen Pruet Claimants as set
forth in Ex. 3         Date:   November 23, 2011      

Counsel for Settling Claimants

 

16



--------------------------------------------------------------------------------

ON BEHALF OF THE HORIZON ENTITIES:

 

  MCGUIREWOODS LLP   By:  

/s/ Richard J. Rappaport

    Richard J. Rappaport     Amy B. Manning     Tammy L. Adkins     77 West
Wacker Drive     Suite 4100     Chicago, IL 60601-1818     Tel: (312) 750-8618  
  Fax: (312) 920-3696     rrappaport@mcguirewoods.com    
amanning@mcguirewoods.com     tadkins@mcguirewoods.com   Date:   November 23,
2011  

SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP

  By:  

/s/ John M. Nannes

    John M. Nannes     Tiffany Rider     1440 New York Avenue, N.W.    
Washington, DC 20005     Tel: (202) 371-7500     Fax: (202) 661-9191    
john.nannes@skadden.com     tiffany.rider@skadden.com   Date:   November 23,
2011

Attorneys for Horizon Lines, Inc., Horizon Lines, LLC, Horizon Logistics
Holdings, LLC,

Horizon Logistics, LLC, and Horizon Lines of Puerto Rico, Inc.

 

17